DETAILED ACTION
This communication is in response to the claims filed on 06/27/2019.
Application No: 16/454,645.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Paul C. Lewis on June 13, 2022.

The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS
 
1. (Currently Amended) A method for controlling a generation of an elevator landing call, the method comprising the steps of:
monitoring at least one first type sensor and at least one second type sensor;
inquiring, from a memory, in response to a detection that the at least one first type sensor generates an indication on a detection of an object in an operational area of the at least one first type sensor, data indicating a detection of an object generated by the at least one second type sensor; 
if the data inquired from the memory does not indicate the detection of an object generated by the at least one second type sensor generating a signal causing the generation of the elevator landing call; and
if the data inquired from the memory indicates the detection of an object generated by the at least one second type sensor preventing a generation of the signal causing the generation of the elevator landing call, 
wherein the sensor generating the indication on detection is identified based on information included in a signal received from the sensor in question in response to detection,
wherein the identification is based on at least one of the following: 
a sensor specific identifier included in the signal; and 
a sensor specific signal pattern, and
wherein the generation of the signal causing the generation of the elevator landing call comprises a determination of a location to which the elevator is to be called at least in part on a basis of the identification of the at least one first type sensor indicating the detection and including data representing the location in the signal. 

2. (Previously Presented) The method of claim 1, the method further comprising:
generating a data record defining at least one rule for deciding if the signal is to be generated. 

3. (Previously Presented) The method of claim 2, wherein the at least one rule is generated so that it defines at least one of the following: a combination of at least one first type sensor and at least one second type sensor to be taken into account for deciding if the signal causing the generation of the elevator landing call is to be generated, a period of time defining a delay for generating the signal causing the generation of the elevator landing call in response to the detection that the at least one first type sensor generated an indication on a detection.

4. (Previously Presented) The method of claim 3, wherein the combination of the at least one first type sensor and at least one second type sensor is defined on a basis of sensor locations in a space in question.

5-7. (Cancelled). 

8. (Previously Presented) The method of claim 1, wherein the indication on detection by at least one of the sensor types is based on detection of a beacon signal broadcast by a device carried by an object in the at least one sensor type. 

9. (Currently Amended) A control device for controlling a generation of an elevator landing call, the control device comprising:
at least one processor; and
at least one memory including computer program code,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the control device to: 
monitor at least one first type sensor and at least one second type sensor;
inquire, from the memory, in response to a detection that the at least one first type sensor generates an indication on a detection of an object in an operational area of the at least one first type sensor, data indicating a detection of an object generated by the at least one second type sensor; 
generate a signal causing the generation of the elevator landing call if the data inquired from the memory does not indicate the detection of an object generated by the at least one second type sensor; and
prevent a generation of the signal causing the generation of the elevator landing call if the data inquired from the memory indicates the detection of an object generated by the at least one second type sensor, 
wherein the sensor generating the indication on detection is identified based on information included in a signal received from the sensor in question in response to detection,
wherein the identification is based on at least one of the following: 
a sensor specific identifier included in the signal; and 
a sensor specific signal pattern, and
wherein the generation of the signal causing the generation of the elevator landing call comprises a determination of a location to which the elevator is to be called at least in part on a basis of the identification of the at least one first type sensor indicating the detection and including data representing the location in the signal. 

10. (Previously Presented) The control device of claim 9, wherein the control device is further caused to:
generate a data record defining at least one rule for deciding if the signal is to be generated. 

11. (Previously Presented) The control device of claim 10, wherein the control device is configured to generate the at least one rule so that the rule defines at least one of the following: 
a combination of at least one first type sensor and at least one second type sensor to be taken into account for deciding if the signal causing the generation of the elevator landing call is to be generated, and
a period of time defining a delay for generating the signal causing the generation of the elevator landing call in response to the detection that the at least one first type sensor generated an indication on a detection.

12. (Previously Presented) The control device of claim 11, wherein the control device is configured to define the combination of the at least one first type sensor and at least one second type sensor on a basis of sensor locations in a space in question.

13. (Previously Presented) The control device of claim 9, wherein the control device is configured to identify the sensor generating the indication on detection based on information included in a signal received from the sensor in question in response to detection.

14. (Previously Presented) The control device of claim 13, wherein the control device is configured to base the identification on at least one of the following: a sensor specific identifier included in the signal, a sensor specific signal pattern.

15. (Previously Presented) The control device of claim 13, wherein the control device is configured to determine, during the generation of the signal causing the generation of the elevator landing call comprises, a location to which the elevator is to be called at least in part on a basis of the identification of the at least one first type sensor indicating the detection and including data representing the location in the signal.

16. (Previously Presented) The control device of claim 9, wherein the control device is configured to base the indication on detection by at least one of the sensor types on detection of a beacon signal broadcast by a device carried by an object in the at least one sensor type.

17. (Currently Amended) A system for controlling a generation of an elevator landing call, the system comprising:
a control device;
at least one first type sensor communicatively coupled to the control device;
at least one second type sensor communicatively coupled to the control device; and
an elevator system, 
wherein the control device is configured to: 
monitor the at least one first type sensor and the at least one second type sensor;
inquire, from a memory, in response to a detection that the at least one first type sensor generates an indication on a detection of an object in an operational area of the at least one first type sensor, data indicating a detection of an object generated by the at least one second type sensor; 
generate a signal to the elevator system causing the generation of the elevator landing call if the data inquired from the memory does not indicate the detection of an object generated by the at least one second type sensor; and
prevent a generation of the signal causing the generation of the elevator landing call if the data inquired from the memory indicates the detection of an object generated by the at least one second type sensor, 
wherein the sensor generating the indication on detection is identified based on information included in a signal received from the sensor in question in response to detection,
wherein the identification is based on at least one of the following: 
a sensor specific identifier included in the signal; and 
a sensor specific signal pattern, and
wherein the generation of the signal causing the generation of the elevator landing call comprises a determination of a location to which the elevator is to be called at least in part on a basis of the identification of the at least one first type sensor indicating the detection and including data representing the location in the signal.

18. (Previously Presented) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein for performing the method of claim 1 when the computer program product is executed on a computer.

19. (Previously Presented) The method of claim 2, wherein the sensor generating the indication on detection is identified based on information included in a signal received from the sensor in question in response to detection.

20. (Previously Presented) The method of claim 3, wherein the sensor generating the indication on detection is identified based on information included in a signal received from the sensor in question in response to detection.


***
 
Reasons for allowance
Claims 1-4 and 8-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 A method for controlling a generation of an elevator landing call, the method comprising the steps of:
monitoring at least one first type sensor and at least one second type sensor;
inquiring, from a memory, in response to a detection that the at least one first type sensor generates an indication on a detection of an object in an operational area of the at least one first type sensor, data indicating a detection of an object generated by the at least one second type sensor; 
if the data inquired from the memory does not indicate the detection of an object generated by the at least one second type sensor generating a signal causing the generation of the elevator landing call; and
if the data inquired from the memory indicates the detection of an object generated by the at least one second type sensor preventing a generation of the signal causing the generation of the elevator landing call, 
wherein the sensor generating the indication on detection is identified based on information included in a signal received from the sensor in question in response to detection,
wherein the identification is based on at least one of the following: 
a sensor specific identifier included in the signal; and 
a sensor specific signal pattern, and
wherein the generation of the signal causing the generation of the elevator landing call comprises a determination of a location to which the elevator is to be called at least in part on a basis of the identification of the at least one first type sensor indicating the detection and including data representing the location in the signal. 

 
The representative claim 9 distinguish features are underlined and summarized below: 
 A control device for controlling a generation of an elevator landing call, the control device comprising:
at least one processor; and
at least one memory including computer program code,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the control device to: 
monitor at least one first type sensor and at least one second type sensor;
inquire, from the memory, in response to a detection that the at least one first type sensor generates an indication on a detection of an object in an operational area of the at least one first type sensor, data indicating a detection of an object generated by the at least one second type sensor; 
generate a signal causing the generation of the elevator landing call if the data inquired from the memory does not indicate the detection of an object generated by the at least one second type sensor; and
prevent a generation of the signal causing the generation of the elevator landing call if the data inquired from the memory indicates the detection of an object generated by the at least one second type sensor, 
wherein the sensor generating the indication on detection is identified based on information included in a signal received from the sensor in question in response to detection,
wherein the identification is based on at least one of the following: 
a sensor specific identifier included in the signal; and 
a sensor specific signal pattern, and
wherein the generation of the signal causing the generation of the elevator landing call comprises a determination of a location to which the elevator is to be called at least in part on a basis of the identification of the at least one first type sensor indicating the detection and including data representing the location in the signal. 


The representative claim 17 distinguish features are underlined and summarized below: 
 A system for controlling a generation of an elevator landing call, the system comprising:
a control device;
at least one first type sensor communicatively coupled to the control device;
at least one second type sensor communicatively coupled to the control device; and
an elevator system, 
wherein the control device is configured to: 
monitor the at least one first type sensor and the at least one second type sensor;
inquire, from a memory, in response to a detection that the at least one first type sensor generates an indication on a detection of an object in an operational area of the at least one first type sensor, data indicating a detection of an object generated by the at least one second type sensor; 
generate a signal to the elevator system causing the generation of the elevator landing call if the data inquired from the memory does not indicate the detection of an object generated by the at least one second type sensor; and
prevent a generation of the signal causing the generation of the elevator landing call if the data inquired from the memory indicates the detection of an object generated by the at least one second type sensor, 
wherein the sensor generating the indication on detection is identified based on information included in a signal received from the sensor in question in response to detection,
wherein the identification is based on at least one of the following: 
a sensor specific identifier included in the signal; and 
a sensor specific signal pattern, and
wherein the generation of the signal causing the generation of the elevator landing call comprises a determination of a location to which the elevator is to be called at least in part on a basis of the identification of the at least one first type sensor indicating the detection and including data representing the location in the signal.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 9 and 17 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Chan, Chapman and Puskala teach following:
 	Chan ( US 20130048436 A1) teaches a method for automatically prompting a car call in an elevator system, determining the number of passengers, allocating the elevator car alternatives as serving elevator cars for the passenger. The elevator system including the door sensing device and the surveillance device for monitoring passenger actions, thereby defining the starting point and the final point of a passenger's traveling path. The method also includes calculating a passenger traveling time period, thereby yielding a time forecast of the passenger's arrival time at the waiting lobby. A cost function containing at least one landing time factor is determined for calculating the cost value of each elevator car alternative. The alternative that gives the lowest cost value is allocated as the serving elevator car for the passenger. The elevator system also receives information from external devices via one or more communicative linkages for system operation.

Chapman (US 10683190 B2) teaches a system and/or method that establishes a proximity environment with respect to an elevator and detecting a position of a user device within the proximity environment. Further the system and method determines a source floor and a destination floor respective to the user device and generating an elevator call to the elevator in accordance with the source floor and the destination floor.

Puskala (US 7552800 B2) teaches a method and call system for an elevator car located within a building that may react to a passenger's approach and arrival in front of the actual elevator door. The system makes use of a sensor located near to an exterior door of the building containing the elevator, and a second different sensor located near to the actual elevator bank in which the arriving passenger would intend to enter. The system may also make use of identifying a passenger based upon a predetermined identification or authorization to include automatic communication through to the elevator for initial entrance floor location as well as an exit floor location based upon the predetermined passenger's identification and/or authorization.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
if the data inquired from the memory does not indicate the detection of an object generated by the at least one second type sensor generating a signal causing the generation of the elevator landing call; and
if the data inquired from the memory indicates the detection of an object generated by the at least one second type sensor preventing a generation of the signal causing the generation of the elevator landing call, 
wherein the sensor generating the indication on detection is identified based on information included in a signal received from the sensor in question in response to detection,
wherein the identification is based on at least one of the following: 
a sensor specific identifier included in the signal; and 
a sensor specific signal pattern, and
wherein the generation of the signal causing the generation of the elevator landing call comprises a determination of a location to which the elevator is to be called at least in part on a basis of the identification of the at least one first type sensor indicating the detection and including data representing the location in the signal. 

Chan t teaches a method for automatically prompting a car call in an elevator system; but failed to teach one or more limitations, including, 
 if the data inquired from the memory does not indicate the detection of an object generated by the at least one second type sensor generating a signal causing the generation of the elevator landing call; and
if the data inquired from the memory indicates the detection of an object generated by the at least one second type sensor preventing a generation of the signal causing the generation of the elevator landing call, 
wherein the sensor generating the indication on detection is identified based on information included in a signal received from the sensor in question in response to detection,
wherein the identification is based on at least one of the following: 
a sensor specific identifier included in the signal; and 
a sensor specific signal pattern, and
wherein the generation of the signal causing the generation of the elevator landing call comprises a determination of a location to which the elevator is to be called at least in part on a basis of the identification of the at least one first type sensor indicating the detection and including data representing the location in the signal. 

Chapman and Puskala alone or in combination failed to cure the deficiency of Chan.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for controlling a generation of an elevator landing call. Further, Calling of elevator in a building shall be made as easy as possible, but at the same time it shall be efficiently implemented. The efficiency in the present context shall be understood at least to cover implementations in which the elevator waiting time is optimized, typically minimized. Further, detection by the first sensor causes a generation of a call to serve the passenger and wherein the call is confirmed if detection with the second sensor is also made. This kind of arrangement may reduce the waiting time of an elevator, but at the same time it may cause false landing calls due to a fact that the sensors may detect different persons who are wandering within an operational area of the sensors, but who are not in a need of the elevator. The present invention introduce further solutions in the area of elevator systems, which may mitigate the drawbacks of the existing solutions at least in part. Another objective of the invention is that the computer program product enable an optimized mechanism to generate an elevator landing call.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645